      Case 1:20-cr-00544-LJL Document 25
                                      24 Filed 01/22/21 Page 1 of 1




January 22, 2021
                                             GRANTED.
VIA ECF                                      The Court grants the bail modification
The Honorable Judge Lewis J. Liman           request to remove the curfew condition.
United States District Judge
Southern District of New York                    1/22/2021
500 Pearl Street
New York, New York 10007

Re:    United States v. Corey Smith, 20 CR 544 (LJL)

Dear Judge Liman:

        I write on behalf of my client, Corey Smith. With the consent of both the
government and Pretrial Services, I write to request that the Court modify Mx. Smith’s
bail conditions by removing the curfew condition.

        Mx. Smith was presented on a criminal complaint in August of last year. At the
time, the parties agreed that bail conditions could be set to secure Mx. Smith’s release.
Magistrate Judge Wang set bail for Mx. Smith with conditions including, inter alia, a
$100,000 personal recognizance bond, cosigned by two financial responsible people;
standard travel restrictions; and a curfew between the hours of 11 p.m. and 6 a.m.

        As per Mx. Smith’s Supervising Pretrial Officer, Jonathan Lettieri, Mx. Smith has
been fully compliant with the conditions of their release and is functioning well in the
community. The curfew condition is more restrictive than necessary and, without
objection from any party, we respectfully ask that it be removed.

       Thank you for your consideration of this application.

Respectfully submitted,

               /s/
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750


cc:    AUSA Christy Slavik (via ECF)
       U.S.P.O. Jonathan Lettieri (via email)
